EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David McKinley on 3 September 2021.

The application has been amended as follows: 
Please cancel claim 17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the prior art of record does not disclose or suggest a system for providing treatment to an abdominal tissue site including an open-cavity treatment device including a plurality of leg members encapsulated by one or more film layers, a manifold member including a reticulated polyurethane foam and a felted material applied to a surface of the reticulated polyurethane foam, and a sealing member, in combination with the other claimed elements.
Regarding claim 11, the prior art of record does not disclose or suggest a system for treating an abdominal tissue site including a non-adherent drape having a plurality of fenestrations, a plurality of encapsulated leg members formed on the non-adherent 
Regarding claim 18, the prior art of record does not disclose or suggest a system for treating an abdominal cavity including an open-cavity treatment device including a plurality of encapsulated leg members having a leg manifold member disposed within an interior portion of the encapsulated leg member, a manifold member disposed over a contractible matrix, a sealing member, and a surface-wound closure subsystem including first and second attachment members and a sealed contracting member, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771